DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 1 is objected to because of the following informalities:  regarding claim 1, the phrase “thefirst” in line 24 appears to be “the first”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  It is unclear and confusing as to what is the claimed “the fourth outgoing message (M10) is combined with the first outgoing message (M1)” (e.g., see claim 8, lines 3-4). It is because, it is not clear whether the claimed limitation refers to claim 1 or claim 3, and this causes vagueness, ambiguity, and indefiniteness.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”. Claim(s) 1, 14 are directed to Abstract Idea such as an idea standing alone such as an instantiated concept, pan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper for example receive identification signals, send identification signals and selects the identification signal of highest intensity. The apparatus claim 1 and 14 recites limitations, “A relative localization device comprising at least one first node, at least one second node and at least one third node, away from each other, characterized in that the first node comprises a first message emitting and receiving unit, able to trigger a round-trip first message exchange with the second message emitting and receiving unit, present in the second node, where the first node comprises a first unit for calculation of a first travel time of the first round-trip message between the first node and the second node, where the first emitting and receiving unit is able to emit a third message containing a first information indicating at least the first travel time; the third node comprising a third message emitting and receiving unit, where the third or first message emitting and receiving unit is able to trigger an exchange of second round trip messages with the first or third message emitting and receiving unit, and where the third node or first node comprises a third calculation unit or the first calculation unit, able to calculate a second travel time  for the second round trip message between the third node and the first node, the third message emitting and receiving unit being able to receive the first round-trip messages and the third message, where the third node comprises a third time measurement unit able to measure a first receiving time of the first outgoing message and a second receiving time of the first return message; the third calculation unit being able to calculate a third travel time of the first return message from the second node to the third node from the first and second times, the second travel time and thefirst information indicating the first travel time, contained in the third message.”. Since the claim is directed to a process and a machine, which is one of the statutory categories of the invention (Step 1: YES). The claim is then analyzed to determine whether it is directed to any judicial exception. The claim recites configured to the third message emitting and receiving unit  being able to receive the first round-trip messages and the third message, where the third node comprises a third time measurement unit able to measure a first receiving time of the first outgoing message and a second receiving time of the first return message; the third calculation unit being able to calculate a third travel time of the first return message from the second node to the third node from the first and second times, the second travel time and the first information indicating the first travel time, contained in the third message, recited in the claim is no more than an abstract idea i.e., mental process of estimating, etc. (Step 2A: Prong One Abstract Idea=Yes). The claim is then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception - i.e., limitation that are indicative of integration into a practical application: improving to the functioning of a computer or to any other technology or technical field. In the current claims, there is no additional elements that would integrate the abstract idea into a practical application (Step 2A: Prong Two Abstract Idea=Yes). Next the claim as a whole is analyzed to determine if there are additional limitation recited in the claim such that the claim amount to significantly more than an abstract idea. The claim requires the additional limitation of a computer with the central processing unit, memory, a printer, an input and output terminal and a program. These generic computer components are claimed to perform the basic functions of receiving, selecting and processing data through the program that enables. In the current scenario, there are no additional elements that would amount to significantly more than the abstract idea. Therefore, the claim does not amount to significantly more than the abstract idea itself (Step 2B: No). Accordingly, the claim is not patent eligible. Further, dependent claims does not add any positive limitation or step that recite within the scope of the claim and does not carry patentable weight they are also rejected for the same reasons as independent claims.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the select step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the electronic card is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim s 1-2, 8 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CAVENDISH et al (20180292522).
Regarding claims 1, 14, CAVENDISH et al discloses, a relative localization device comprising at least one first node (206, fig. -7), at least one second node (204, fig. -7) and at least one third node (202, fig. -7), away from each other, 
characterized in that the first node (206, fig. -7) comprises a first message emitting and receiving unit (see fig. 6-7 for detail), able to trigger a round-trip (RTT, see ¶ 0039, 0064) first message exchange with the second message emitting and receiving unit (BER), present in the second node (204, fig. -7), where the first node (206, fig. -7) comprises a first unit for calculation of a first travel time of the first round-trip message between the first node and the second node (204, fig. -7) (fig. 1-7, ¶ 0060, 0062), where the first emitting and receiving unit is able to emit a third message containing a first information indicating at least the first travel time (fig. 1-7, ¶ 0063); 
the third node (202, fig. -7) comprising a third message emitting and receiving unit (see fig. 6-7 for detail), where the third or first message emitting and receiving unit is able to trigger an exchange of second round trip messages with the first or third message emitting and receiving unit, and where the third node or first node comprises a third calculation unit or the first calculation unit, able to calculate a second travel time for the second round trip message between the third node and the first node (fig. 1-7, ¶ 0060, 0064-0065), 
the third message emitting and receiving unit being able to receive the first round-trip messages and the third message, where the third node comprises a third time measurement unit able to measure a first receiving time of the first outgoing message and a second receiving time of the first return message (fig. 1-7, ¶ 0064-0065); 
the third calculation unit being able to calculate a third travel time of the first return message from the second node to the third node from the first and second times, the second travel time and thefirst information indicating the first travel time, contained in the third message (fig. 1-7, ¶ 0064-0065).
Regarding claim 2, CAVENDISH et al discloses, characterized in that the first calculation unit and/or the third calculation unit is able to calculate a first distance between the first node and the second node from the first travel time, the first calculation unit and/or the third calculation unit is able to calculate a second distance between the first node and the third node from the second travel time, the third calculation unit is able to calculate a third distance between the second node and the third node from the third travel time (fig. 1-7, ¶ 0039, 0043 and 0052).
Regarding claim 8, CAVENDISH et al discloses, characterized in that the second outgoing message is combined with the first outgoing message and/or the fourth outgoing message is combined with the first outgoing message (fig. 1-7, ¶ 0063-0065).

Allowable Subject Matter
Claims 3-7, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the all rejection.
Examiner’s Note: the Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAWAR IQBAL/Primary Examiner, Art Unit 2643